Trumbull App. No. 2008-T-0061, 2009-Ohio-5059. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in 2008-2502, State v. Bodyke, 126 Ohio St.Sd 266, 2010-Ohio-2424, 983 N.E.2d 753, and 2008-0991 and 2008-0992, Chojnacki v. Cordray, 126 Ohio St.3d 321, 2010-Ohio-3212, 933 N.E.2d 800, and briefing shall proceed on Proposition of Law Nos. IV and V.
It is ordered by the court that the Clerk shall issue an order for the transmission of the record from the Court of Appeals for Trumbull County, and the parties shall brief this ease in accordance with S.Ct.Prac.R. 6.2-6.4.
Upon consideration of appellant’s motion for appointment of counsel,
It is ordered by the court that the motion is granted, and Timothy Young of the Ohio Public Defender’s Office is appointed to represent appellant.
Lanzinger, J., not participating.